PER CURIAM.
Defendant, Alvin Fisher, was charged with two counts of simple burglary. Under a plea agreement, he pleaded guilty to two counts of theft of property valued at $100 but less than $500. After receipt of a pre-sentence report, the trial judge sentenced the defendant to two years’ imprisonment on each count, the sentences to run concurrently.
On appeal to this Court, defendant relies upon two assignments of error for reversal of his sentence.
In these assignments of error defendant alleges that: (1) the sentence he received is excessive and (2) that LSA-C.Cr.P. arts. 875 and 877 are unconstitutional because they deny him due process and an absolute right of access to pre-sentence reports.
To raise an alleged irregularity or error on appeal, the defendant must contemporaneously object to the irregularity or error and state the grounds for his objection. Absent compliance with this procedure, the irregularity or error is waived. LSA-C.Cr.P. art. 841. As the defendant in the present case failed to object either when the court ordered the presentence investigation or when the court imposed sentence, he is precluded from raising these errors on appeal. See State v. Williams, La., 322 So.2d 177 (1975).
For the reasons assigned, the conviction and sentence are affirmed.
DIXON, J., concurs.